Citation Nr: 0015838	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-02 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from April 1953 to May 
1955.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.  

Concerning the veteran's claim for bilateral hearing loss, it 
is noted that the RO, in March 1980, denied a claim for 
service connection for left ear hearing loss.  This rating 
action is noted to be final.  The RO, subsequent to the 
veteran submitting a new claim for service connection for 
bilateral hearing loss in October 1997, in determining that 
service connection for bilateral hearing loss was not 
warranted, did not mention the March 1980 final decision, but 
instead decided the issue on a de novo basis.  However, it is 
not necessary to remand this claim since the veteran is not 
prejudiced by the Board's consideration of the issue 
regarding entitlement to service connection for bilateral 
hearing loss based upon a review of the entire evidentiary 
record.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been obtained by the RO.

2.  Service medical records do not reflect complaints or 
findings indicative of either bilateral hearing loss or 
tinnitus.

3.  The veteran's first documented post-service diagnosis of 
hearing loss was in August 1981.

4.  The veteran's first documented complaints concerning 
tinnitus were in August 1985.

5.  There is no competent evidence of record relating the 
veteran's current bilateral hearing loss or tinnitus to 
active service.

6.  The veteran's assertion that his bilateral hearing loss 
and tinnitus had its onset as a result of service is not 
supported by evidence that would render the claim of service 
connection for either disability plausible under the law.


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims for 
service connection for bilateral hearing loss or tinnitus.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that entitlement to service connection 
for bilateral hearing loss and tinnitus is warranted in this 
instance.  He claims that he currently has these two 
disorders as a result of his experiencing inservice noise 
trauma, as a result of serving in a field artillery capacity.

Concerning both issues on appeal, the Board's threshold 
question must be whether the veteran has presented a well-
grounded claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  If he has not, the claim 
must fail and there is no further duty to assist in its 
development.  38 U.S.C.A. § 5107 (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied, Epps v. West, 118 
S. Ct. 2348 (1998).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (Court), which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  See 
also Morton v. West, 12 Vet. App. 477, 480 (1999).

The Court has also held that, in order to establish that a 
claim for service connection is well grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a connection or link) between the in-service injury 
or aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet. App. 343 (1993).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Regulatory criteria provide that impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

Where a veteran served 90 days or more during a period of 
war, and an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

A review of the veteran's service medical records reflects 
that during his service enlistment examination conducted in 
January 1953 hearing in both of his ears was noted to be 
15/15 (normal) during whispered and spoken voice testing.  
Similar findings are shown as part of his March 1955 
separation examination.  Also, the report of an April 1955 
examination shows that hearing in both ears was reported to 
be 15/15 during whispered voice testing.  The veteran's DD 
Form 214 shows that his military occupation specialty (MOS) 
involved artillery.  His decorations include the National 
Defense Service Medal.  

The veteran's service medical records do not reflect any 
complaints by the veteran that he suffered from either 
hearing loss or tinnitus.  

The report of a VA examination conducted in August 1978 
included a reference to right ear hearing loss.  The veteran 
made no mention of such hearing loss in the course of the 
examination.  

The report of a VA examination conducted in August 1981 
includes a diagnosis of hearing loss.  

A VA medical record report dated in August 1985 shows final 
diagnoses of otosclerosis and conductive hearing loss 
secondary to otosclerosis.  The veteran gave a history of a 
several year progressive hearing loss problem, together with 
tinnitus.  Audiogram testing was noted to show a moderate 10-
40 decibel conductive hearing loss on the right and a mild 
conductive hearing loss on the left.  Speech reception 
thresholds were reported as 53 and 45 on the right and left, 
respectively.  

An April 1987 VA medical record shows that the veteran 
complained of pain behind his right ear.  Pronounced scarring 
of the right ear drum was noted as a result of previous 
surgery.  

An August 1987 VA outpatient treatment record shows that the 
veteran underwent right ear surgery about two years ago, and 
that since that time his hearing acuity had decreased.  A 
diagnosis of bilateral mild to severe mixed hearing loss with 
"excellent" discrimination on the right and "good" on the 
left was supplied.  The veteran was also noted to be a good 
candidate for bilateral hearing aids.  

The report of a January 1992 VA audiology and speech 
pathology report shows that the veteran claimed to have 
suffered progressive hearing loss since 1955.  He also gave a 
history of being exposed to noise exposure for two years 
while serving in the military.  Moderate to severe mixed type 
hearing loss was diagnosed bilaterally.  Speech reception was 
noted to be moderately affected with a finding of normal 
speech discrimination ability, also bilaterally.  
Audiological evaluation reflected puretone threshold averages 
of 64 for the right ear, and 59 for the left ear.  Speech 
recognition scores were reported as 98% bilaterally.  

A July 1992 VA outpatient audiology clinic report shows that 
the veteran complained of both tinnitus and hearing loss.  
The diagnosis was bilateral mixed hearing loss; mild, 
progressing to severe.  Speech discrimination was also noted 
to be decreasing bilaterally.  

The report of VA audiological evaluation shown to have been 
conducted in June 1998 reports puretone averages of 50 
bilaterally.  However, it is noted that as a part of the 
evaluation report the following comment was shown:  "Not 
adequate for Rating Purposes."  

After a thorough review of the evidence, the Board finds the 
veteran has not submitted a well-grounded claim of service 
connection for either bilateral hearing loss or tinnitus.  In 
reaching this conclusion, the Board again mentions that the 
veteran's service medical records do not reflect any sign of 
problems associated with hearing loss.  With respect to post-
service medical evidence, the first documented finding of 
hearing loss was in August 1978, where right ear hearing loss 
was noted, and in August 1981 where hearing loss, no mention 
of either ear, was documented.  Subsequently, in August 1985, 
moderate conductive hearing loss of the right ear and mild 
conductive hearing loss of the left ear was diagnosed.  As 
for the claim for service connection for tinnitus, the 
initial complaints of record are noted to be in August 1985.  

The Board has taken into consideration the veteran's reports 
of noise exposure in service, and also reviewed the 
additional information submitted by the veteran, pertaining 
to the development of bilateral hearing loss and tinnitus.  
However, in this instance, we find that the veteran has not 
submitted competent medical evidence relating either his 
bilateral hearing loss or tinnitus to his active service.  
Thus, the Board must find that the veteran's claims are not 
well grounded, as he has not satisfied the threshold 
requirement for a well-grounded claim as set forth by the 
Court in Caluza, supra.

As is noted above, the veteran has contended that his 
bilateral hearing loss was due to loud noise from artillery.  
It does not appear the RO has made a determination as to 
whether the veteran had "engaged in combat with the enemy."  
It is also noted that while 38 U.S.C. § 1154(b) was cited as 
part of the January 1999 statement of the case, it does not 
appear that the RO discussed the applicability of 38 U.S.C. 
§ 1154(b) to the instant clams.  See also 38 C.F.R. § 
3.304(d) (1999).  Under those provisions, the Secretary is 
required to accept as sufficient proof of service connection 
satisfactory lay or other evidence, with respect to an injury 
or disease claimed to have been incurred during combat, even 
in the absence of official records to corroborate incurrence 
of the claimed injury or disease, provided that the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service, and to resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1999).

The Court has held that "[s]ection 1154(b) necessarily 
focuses upon past combat service and, for this reason, it 
does not constitute a substitute for evidence of current 
disability, causal nexus between a combat service injury or 
disease and a current disability, or the continuation of 
symptoms subsequent to service."  Kessel v. West, 13 Vet. 
App. 9, 17 (1999).  Thus, the mere fact that, as contended by 
the veteran, exposure to loud noises can cause hearing loss 
and tinnitus, does not fulfill the requirement that, in each 
individual claim, there must be medical nexus evidence 
linking the in-service acoustic trauma to the currently 
claimed hearing loss/tinnitus, which was documented years 
after the veteran's active service.

In this case, the Board accepts the premise that the veteran 
did in fact serve in an artillery capacity, based upon his 
personal account as well as his service personnel records.  
However, even assuming the applicability of section 1154(b) 
to the veteran's claim, and assuming that, under section 
1154(b), he has submitted sufficient evidence of both the 
first and second requirements of a well-grounded claim (i.e., 
exposure to acoustic trauma in service and a present hearing 
disability), because section 1154(b) does not obviate the 
third requirement, we find that the veteran is still required 
to submit medical evidence of a causal relationship between 
his current bilateral hearing loss and complaints of tinnitus 
and his military service.  The record contains no such 
evidence in this case.  See Wade v. West, 11 Vet. App. 302, 
305-6 (1998).  Therefore, any error by the RO in not 
addressing section 1154(b) was not prejudicial to the 
veteran.

The Board notes, in addition, that report of the most recent 
audiological evaluation of the veteran, conducted in June 
1998, contained a notation to the effect that the results 
were not adequate for rating purposes.  The Board is not 
disputing the fact that the veteran presently has impaired 
hearing which meets the regulatory criteria provided for VA 
purposes.  See 38 C.F.R. § 3.385 (1999).  However, as 
indicated above, the record is devoid of any evidence which 
provides nexus evidence relating his current bilateral 
hearing loss and/or tinnitus to service.  

The veteran has been very specific in asserting that he 
suffers from bilateral hearing loss and tinnitus as a result 
of his active service.  While the Board does not doubt the 
sincerity of the veteran's contentions in this regard, and 
his belief that he suffers from service-related disabilities, 
the Board's decision must be based on competent medical 
testimony or documentation.  In a claim of service 
connection, this generally means that medical evidence must 
establish that a current disability exists, and that the 
disability is related to a period of active military service.  
Competent medical evidence has not been presented sufficient 
to establish that the veteran's bilateral hearing loss is 
service-related, or that he meets the requirements of the 
post-service presumption provisions for hearing loss.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999); 
Rabideau, Montgomery, supra.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See, e.g., Voerth 
v. West, 13 Vet. App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim.").  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Carbino v. Gober, 10 Vet. App. 507, 510 (1997); aff'd sub 
nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  In 
other words, without the Board doubting the veracity of the 
veteran's accounts of noise exposure in service, we must be 
mindful that the etiology of hearing loss and tinnitus is a 
technical matter, as to which we must have competent medical 
evidence in the record, specific to the veteran's claim.

In absence of a well-grounded claim, there is no duty to 
assist the veteran further in its development, and the Board 
does not have jurisdiction to adjudicate it.  Morton, supra; 
Boeck v. Brown, 6 Vet. App. 14 (1993); Grivois v. Brown, 5 
Vet. App. 136 (1994).  Accordingly, as a claim that is not 
well grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claims for service 
connection for bilateral hearing loss and tinnitus must be 
denied.  See Epps v. Gober, supra.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

